                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ROBERT O. DINKINS,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
           v.                                     )          No. 4:19-cv-2398-PLC
                                                  )
U.S. PENITENTIARY ATLANTA,                        )
                                                  )
                 Defendant.                       )

                                MEMORANDUM AND ORDER

          This matter is before the Court upon review of the file. Plaintiff Robert O. Dinkins, a

federal prisoner, initiated this action on August 20, 2019 by filing a document titled “Motion of

Imminent Danger,” accompanied by a list of witnesses and a description of the testimony

plaintiff believed they would offer. He neither paid the filing fee nor sought leave to proceed in

forma pauperis, nor did he sign the document. On August 30, 2019, the Court entered an order

noting that it appeared plaintiff may have intended to file a civil rights complaint, and directing

plaintiff to either pay the filing fee or file a motion for leave to proceed in forma pauperis and to

file a signed amended complaint. In that order, the Court cautioned plaintiff that if he failed to

timely comply, the Court would strike the unsigned document pursuant to Rule 11 of the Federal

Rules of Civil Procedure, and would dismiss this action without prejudice and without further

notice.

          Plaintiff’s response was due to the Court on September 30, 2019. To date, however, he

has neither responded to the Court’s order nor sought additional time to do so. Plaintiff was

given meaningful notice of what was expected, and he was given ample time to comply. The

Court will therefore strike the unsigned document. See Fed. R. Civ. P. 11(a). The Court will also
dismiss this action without prejudice due to plaintiff’s failure to comply with the Court’s August

30, 2019 order. See Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d 801, 803-04 (8th

Cir. 1986) (a district court has the power to dismiss an action for the plaintiff’s failure to comply

with any court order).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk shall STRIKE document number 1.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       Dated this 21st day of October, 2019.




                                                  E. RICHARD WEBBER
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
